                                Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 1 of 7
                                                          K.T. Newton)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                             21-063


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                         Gilbert Pierre-Charles                                                    &DVH1R 21-mj-1052




                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                        May 20 to July 15, 2019                         LQWKHFRXQW\RI            Montgomery        LQWKH
       Eastern              'LVWULFWRI            PA and elsewhere                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. Section 1029(a)(5)                               Access device fraud (effecting transactions with unauthorized card)
 18 U.S.C. Section 1028A                                    Aggravated identity theft




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 Between on or about March 20, 2019 and on or about July 15, 2019, in the Eastern District of Pennsylvania, defendant
 Gilbert Pierre-Charles committed access device fraud and aggravated identity theft, in violation of Title 18, United States
 Code, Sections 1029(a)(5) and 1028A.
 See attached Affidavit


            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                                         /s Brian Clark
                                                                                                                      Complainant’s signature

                                                                                                              Brian Clark, Special Agent, USSS
                                                                                                                       Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH       06/21/2021 @ 9:54 a.m.                                                                              /s Honorable Timothy R. Rice
                                                                                                                         Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                                 Honorable Timothy R. Rice
                                                                                                                       Printed name and title
               Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 2 of 7



                             AFFIDAVIT –No. 21-mj-1052
        I, Brian Clark, being duly sworn, depose and state as follows:

                                            Background

       1.      I am a Special Agent with the United States Secret Service since March 2018. I am

currently assigned to the Philadelphia Field Office where I investigate financial crimes including

violations of 18 U.S.C. §§ 1029 (Access Device Fraud) and 1028A (Aggravated Identity Theft).

Additionally, I am a graduate of the Federal Law Enforcement Training Center Criminal

Investigator Training Program in Glynco, Georgia, and the USSS Special Agent Basic Training

Program in Beltsville, Maryland.

       2.      The information in this affidavit is based upon my personal knowledge and my

discussions with, and review of reports of, other law enforcement officers. Because this Affidavit

is submitted for the sole purpose of establishing probable cause to support the issuance of a

complaint and arrest warrant, what follows is not all of the information that has been uncovered

during this investigation.

       3.      This Affidavit is in support of an application for an arrest warrant for GILBERT

PIERRE-CHARLES for violations of Title 18, United States Code, Sections 1029(a)(5)

(fraudulently effecting transactions with access devices issued to other persons) and 1028A

(aggravated identity theft) in connection with an investigation into an access device fraud and

identity theft scheme operating in the Eastern District of Pennsylvania and elsewhere.




                                                 -1-
              Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 3 of 7



                               Facts Establishing Probable Cause

       4.      In May 2021, I began an investigation of the compromise and use of credit card

numbers by GILBERT PIERRE-CHARLES and others in Philadelphia, Pennsylvania.

       5.      I received information and documentation from law enforcement officers from

Springfield and Plymouth Townships, Montgomery County, PA, of fraudulent purchases made by

GILBERT PIERRE-CHARLES, using the name A.Z., with credit card numbers belonging to other

individuals at store locations in Springfield and Plymouth Townships in May and July 2019.

       Purchases with Fraudulent Credit Cards at Norris Sales, Conshohocken, PA

       6.      I learned from Plymouth Township Detective Joseph LaPenta that Norris Sales, a

construction equipment sales and rental company in Conshohocken, PA, had reported that an

individual using the name A.Z. had made the following fraudulent purchases at Norris Sales,

totaling more than $12,000, between July 9, 2019 and July 15, 2019, using eight different credit

cards in the name of A.Z., each with an encoded credit card number that was determined to belong

to another individual:

 Date & Time of           Item Purchased                       Amount of Last 4 Digits of
 Purchase                                                      Purchase  Credit Card
                                                                         Number Encoded
                                                                         on Card
 July 9, 2019 @ 13:25  Husqvarna K770-14 Saw Demo               $969.51  Visa, 7409
                       14’ Gas Power Cutter Serial
                       #20183901242
 July 9, 2019 @ 13:59 Husqvarna K770-14 Saw Demo                $969.51      Mastercard, 3704
                       14’ Gas Power Cutter Serial
                       #20183901241
 July 10, 2019 @ 13:10 Honda EB3000CK2 Generator               $1385.21      Mastercard, 0230
                       3000 Watt Commercial Serial
                       #EZGP-1555407
 July 10, 2019 @ 13:19 Dewalt DCS391P1 Circular Saw             $294.09      Mastercard, 4160
                       20 Volt Li-Ion Serial #DCP457M
 July 11, 2019 @ 14:04 DP CC1811HXLS(54541) Honda              $4346.00      Visa, 7408
                       Self Propelled Saw Serial
                       #159795

                                                -2-
              Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 4 of 7



 Date & Time of           Item Purchased                        Amount of Last 4 Digits of
 Purchase                                                       Purchase  Credit Card
                                                                          Number Encoded
                                                                          on Card
 July 11, 2019 @ 14:24 Dewalt D25980K Breaker 70LB              $1767.02  Visa, 7477
                       Electric Kit Serial #019596
 July 15, 2019 @ 12:13 20Dewalt D25980K Breaker                 $1767.02        Mastercard, 7975
                       70LB Electric Kit Serial #019877
 July 15, 2019 @ 12:19 Honda EB3000CK2 Generator                $1385.21        Mastercard, 8981
                       3000 Watt Commercial Serial
                       #EZGP-1555401

       7.      I have reviewed arrest photographs for GILBERT PIERRE-CHARLES and, for

each of the transactions listed in paragraph 6, I recognize GILBERT PIERRE-CHARLES on

Norris Sales surveillance video as the individual conducting the transaction.

       8.      I have reviewed the invoices for each of the transactions listed in paragraph 6, and,

from those invoices, I learned that GILBERT PIERRE-CHARLES printed and signed the name of

A.Z. on the invoice for that transaction and provided an address on Ogontz Avenue, Philadelphia

and a cell phone number of 267.778.8784, a Metro PCD cell phone number assigned to GILBERT

PIERRE-CHARLES.

       9.      In reviewing surveillance video from Norris Sales from July 11, 2019, I learned

that GILBERT PIERRE-CHARLES was using a van rented from U-Haul Moving & Storage,

7750 Roosevelt Boulevard, Philadelphia, PA.

       10.     I have reviewed a U-Haul Equipment Contract for a van matching the description

of the van used by GILBERT PIERRE-CHARLES that is seen in the Norris Sales surveillance

video for July 11, 2019, and learned that the van was rented by D.G. on July 11, 2019 at 1:17 p.m.

and returned that same day at 4:29 pm. I have also learned that GILBERT PIERRE-CHARLES

and D.G. have a child together.




                                                 -3-
                Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 5 of 7



          11.    The true cardholder of the Mastercard ending in 3704, M.D., filed a Cardholder

Statement of Dispute, stating that the transaction using M.D.’s card number on July 9, 2019 was a

fraudulent transaction made without M.D.’s authorization or knowledge.

          12.    The true cardholder of the Mastercard ending in 7975, F.S., filed a Cardholder

Statement of Dispute, stating that the transaction using F.S.’s card number on July 15, 2019 was a

fraudulent transaction made without F.S.’s authorization or knowledge.

          13.    The true cardholder of the Mastercard ending in 8981, A.B., filed a Cardholder

Statement of Dispute, stating that the transaction using A.B.’s card number on July 15, 2019 was a

fraudulent transaction made without A.B.’s authorization or knowledge.

          14.    At the time of these fraudulent transactions detailed in paragraph 6, the financial

institutions that issued the credit cards used in these transactions were companies doing business

in interstate commerce.

          Purchases with Fraudulent Credit Cards at Rittenhouse Lumber, Springfield, PA

          15.    I learned from Springfield Township Detective Matthew Tauscher that Rittenhouse

Lumber, a company in Springfield, PA, had reported that an individual using the name A.Z. had

made the following fraudulent purchases at Rittenhouse Lumber, totaling more than $3,800,

between May 19, 2019 and May 29, 2019, using three different credit cards in the name of A.Z.,

each with an encoded credit card number that was determined to belong to another individual,

with three of the purchases being made over the telephone and one of the purchases being made in

person:


          Date & Time of             Amount of           Last 4 Digits of Credit Card
          Purchase                   Purchase            Number Encoded on Card
          May 20, 2019                  $1,290.66        7110
          May 21, 2019                  $1,271.61        7110
          May 22, 2019                    $639.54        3336
          May 29, 2019                    $633.35        4113

                                                   -4-
              Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 6 of 7




       16.     I learned that the individual using the name of A.Z. who made the credit card

purchases with Rittenhouse Lumber over the telephone provided a telephone number of

267.778.8784, a Metro PCS cell phone number assigned to GILBERT PIERRE-CHARLES.

       17.     I learned that an employee of Rittenhouse Lumber was shown an array of

photographs, including a photograph of GILBERT PIERRE-CHARLES, and identified the

photograph of GILBERT PIERRE-CHARLES as probably the individual using the name of A.Z.

who made the in-store purchase at Rittenhouse Lumber.

       18.     I learned that, for one of the orders placed by phone by the individual using the

name of A.Z., that individual requested that the order be delivered to an address on Ogontz

Avenue in Philadelphia, PA

       19.     I learned that all four of the transaction made by the individual using the name of

A.Z. were fraudulent transactions made with credit card numbers belonging to other individuals.

       20.     At the time of these fraudulent transactions detailed in paragraph 15, the financial

institutions that issued the credit cards used in these transactions were companies doing business

in interstate commerce.

       21.     I have reviewed CLEAR records that list a birth date in 1991, and a last known

address on Ogontz Avenue, Philadelphia, PA, for A.Z. The address on Ogontz Avenue listed for

A.Z. is the same address that the individual using the name of A.Z. requested that materials be

delivered for one of the purchases at Rittenhouse Lumber.




                                                 -5-
              Case 2:21-mj-01052 Document 1 Filed 06/21/21 Page 7 of 7



                                            Conclusion

       22.     Based on the above facts, there is probable cause to believe that GILBERT

PIERRE-CHARLES committed access device fraud by effecting transactions with one or more

access devices issued to other persons, to receive payment or any other thing of value, totaling

$1,000 or more in a one year period of time, in violation of 18 U.S.C. § 1029(a)(5); and committed

aggravated identity theft in violation of 18 U.S.C. §§ 1028A.


                                              /s Brian Clark
                                              Brian Clark
                                              Special Agent
                                              United States Secret Service
 Sworn and Subscribed before me
 this 21st of June, 2021



 /s Honorable Timothy R. Rice
 HONORABLE TIMOTHY R. RICE
 United States Magistrate Judge




                                                 -6-
